 

[g201508102000589102307.jpg]

Exhibit 10.1

August 7, 2015

Drax Power Limited

Drax Power Station

Selby, North Yorkshire

YO8 8PH, United Kingdom

Attn: Louise Neve

Re: Agreement for the Sale and Purchase of Biomass dated May 1, 2013

Fourth Amendment

Dear Head of Back Office:

Reference is made to that certain Agreement for the Sale and Purchase of Biomass
(the “Agreement”) dated May 1, 2013, by and between Drax Power Limited (“DPL”)
and RTK WP Canada, ULC (“RTK”), as amended by letter agreements dated September
23, 2013, February 11, 2014 and February 25, 2015, and under which Rentech, Inc.
(the “Guarantor”) guaranteed certain obligations of RTK by way of a Parent
Company Guarantee dated May 1, 2013 (“the Guarantee”).

The provisions of this letter are legally binding between DPL and RTK and the
Guarantor.  Unless otherwise defined, capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Agreement, and unless expressly amended in this letter, all terms of the
Agreement shall remain fully effective and shall have effect as though the
provisions contained in this letter had been originally contained in the
Agreement.   Each Party reserves all other rights or remedies it may have now or
in the future and nothing in this letter shall be deemed to be a waiver by
either Party of, or consent by us to, any breach or potential breach (present or
future) of any provision of the Agreement.

Whereas:

·

The Parties agreed an amendment to the Agreement on February 25, 2015 (the
“February Amendment”) which provided for, amongst other things: (i) amendments
to the Annual Quantity to be delivered in various Delivery Years; (ii)
allocation of Delivery Schedule Laycans in respect of Delivery Year 2; and (iii)
application of a Price Reduction (as defined in the February Amendment) to
Shipments 1 – 4 (inclusive) of Delivery Year 2.

·

The Parties now wish to further amend the Annual Quantity in respect of Delivery
Year 2 and detail the satisfaction of a Settlement Sum (as defined below) in
respect of Delivery Years 2 and 3.

10877 Wilshire Boulevard, Suite 600  ·  Los Angeles, CA 90024  ·  T:
310.571.9800  ·  F: 310.571.9799

www.rentechinc.com

--------------------------------------------------------------------------------

 

The Parties hereby agree as follows:

1.

Paragraphs 2(B) and 2(C) and Annex 1 of the February Amendment shall be deleted
in their entirety.  

2.

All five Shipments planned for Delivery Year 2 shall be cancelled and
accordingly the following amendments shall be made to the Agreement:

(A)

Section 11 of the Commercial Terms (Delivery Year 1 and 2 Start Dates) shall be
replaced with the following:

 

11. Delivery Year 1 and 3 Start Dates

Delivery Year 1 Start Date: 1 October 2014

Delivery Year 3 Start Date: 1 January 2016

 

If either the Seller or the Buyer fails to deliver or accept (as the case may
be) Shipments in accordance with the applicable Delivery Schedule after the
Delivery Year 3 Start Date, clause 6.1 (in respect of the Seller) and clause 6.2
(in respect of the Buyer) shall apply.

 

(B)

Section 12 of the Commercial Terms (Annual Quantity) shall be replaced with the
following:

 

12. Annual Quantity

Delivery Year 1 (2014): zero (0) Tonnes of Biomass

 

Delivery Year 2 (2015): zero (0) Tonnes of Biomass

 

Delivery Year 3 (2016): 400,000 Tonnes of Biomass

 

Delivery Year 4 (2017): 400,000 Tonnes of Biomass

 

Delivery Year 5 (2018) 436,000 Tonnes, provided that the first 36,000 Tonnes of
Biomass delivered in Delivery Year 5 shall be subject to a fixed discount of
CAD$12.57 per Tonne of Biomass

 

Delivery Year 6 (2019) 436,000 Tonnes, provided that the first 36,000 Tonnes of
Biomass delivered in Delivery Year 5 shall be subject to a fixed discount of
CAD$15.73 per Tonne of Biomass

 

Delivery Year 7 (2020): 400,000 Tonnes of Biomass

 

Delivery Year 8 (2021): 400,000 Tonnes of Biomass

 

Delivery Year 9 (2022): 400,000 Tonnes of Biomass

 

Delivery Year 10 (2023): 400,000 Tonnes of Biomass

 

Delivery Year 11 (Quarters 1, 2 and 3 2024):  300,000 Tonnes of Biomass

 

All Tonnages referred to in this section 12 can be increased or decreased by up
to 5% at the Buyer’s option.

 

--------------------------------------------------------------------------------

 

(C)

Section 13 of the Commercial Terms (Delivery Schedule) shall be replaced with
the following:

 

13. Delivery Schedule

The Parties shall determine the Delivery Schedule at least three (3) months and
no more than six (6) months prior to the start of each Delivery Year.  If the
Parties fail to agree the Delivery Schedule clause 5.2.3 shall apply.

 

Each Delivery Schedule shall be based on a fairly evenly phased delivery
schedule over the duration of each Delivery Year based on a shipment volume of
between 25,000 to 60,000 Tonnes at the Buyer's sole option (+/‑ 10% per shipment
at Buyer’s option), provided that the variance in each shipment will not affect
the permitted variance in the overall Annual Quantity.

 

Each Delivery Schedule shall comprise the number of Shipments, the tonnage
intake for each Shipment and the proposed fourteen (14) day Loading Port Laycans
for each Shipment.

 

If the Parties have failed to agree a Delivery Schedule in accordance with this
section 13 or clause 5.2.2 (as relevant), pending resolution of any dispute by
the Expert, the Delivery Schedule shall be deemed to be based on an evenly
phased schedule over the relevant Delivery Year by reference to the Annual
Quantity.

 

(D)

in Section 17 of the Commercial Terms (Storage Facilities) and clauses 3.3, 3.4,
4.1, 4.2, 4.5.1, 5.2.1, 11.2 and 15.1.6 (sub-clauses inclusive) reference to
“the Delivery Year 2 Start Date” shall be replaced with “the Delivery Year 3
Start Date”; and

(E)

in clauses 3.3, 3.4 and 5.2.2 (sub-clauses inclusive) reference to “Delivery
Year 1” shall be replaced with “Delivery Year 3”.

3.

In consideration for, and as a condition of, the amendments described in
paragraph 2 RTK shall pay to DPL CAD$3,275,864 (the “Settlement Sum”).  The
Settlement Sum shall be paid in accordance with the following process:

(A)

DPL shall issue an invoice in respect of half of the Settlement Sum
(CAD$1,637,932) prior to 1 December 2015 and RTK shall pay such invoice by 31
December 2015; and

(B)

RTK shall reduce the Price in respect of the Shipments described in Annex 1
(each a “Relevant Shipment”) by the amounts described in Annex 1 (each a “Price
Reduction”) to an aggregate total reduction of (CAD$1,637,932) (being a further
half of the Settlement Sum, the “Total Reduction”).  Such Price Reductions shall
be applied against the Interim Commercial Invoice of the Relevant Shipments.

4.

Without prejudice to DPL’s rights and remedies under clause 6.1 of the Agreement
in respect of any Failure to Deliver by RTK of a Relevant Shipment:

(A)

in the event RTK provides notice to DPL pursuant to clause 6.1.1 of the
Agreement or, failing such notice, if clause 6.1.3 of the Agreement applies in
respect of a Relevant Shipment, DPL shall submit an invoice for the amount of
the associated Price Reduction and RTK shall make payment to DPL of such amount
within seven (7) Business Days of the date of DPL’s invoice; and

(B)

in the event RTK provides notice(s) to DPL pursuant to clause 6.1.1 of the
Agreement or, failing such notice, if clause 6.1.3 of the Agreement applies in
respect of two (2) Relevant Shipments, DPL shall submit an invoice for the
outstanding balance of the Total Reduction (calculated as the Total Reduction
less any Price Reduction(s) applied to Relevant Shipments pursuant to

--------------------------------------------------------------------------------

 

paragraph 3 and any Price Reduction payments made by RTK to DPL pursuant to
paragraph 4(A) and RTK shall pay such sum within seven (7) Business Days of the
date of DPL’s invoice.

5.

Any failure to pay any sum due in accordance with the terms of this Amendment
shall, where above the level set out in clause 20.2.2, be considered an Event of
Default for the purposes of clause 20.

Without prejudice to either Party’s rights or remedies under this Agreement, RTK
shall have the option to settle the outstanding balance of the Settlement Sum at
any time prior to the Interim Commercial Invoice for the final Relevant Shipment
being issued.

The Guarantor consents to RTK entering into this letter.  The Guarantor agrees
that its Guarantee remains in full force and effect as to the Agreement as
amended by this letter.

This amendment and any non-contractual obligations arising out of or in
connection with it are subject to the Dispute Resolution and Governing Law and
Jurisdiction provisions in clauses 35 and 36 of the Agreement.

This amendment may be executed in any number of counterparts, and by any Party
on separate counterparts, each of which as so executed and delivered shall be
deemed an original, but all of which together shall constitute one and the same
instrument, and it shall not be necessary in making proof of this amendment as
to any party hereto to produce or account for more than one such counterpart
executed and delivered by such Party.  Counterparts may be executed either in
original, faxed or digital transmission form and the Parties adopt any
signatures received by a receiving fax machine or computer as original
signatures of the Parties.

 

 

 

 

Very truly yours,

 

 

 

RTK WP CANADA, ULC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sean Ebnet

 

 

 

Name:

Sean Ebnet

 

 

 

Title:

Senior Vice President

 

 

 

 

 

Acknowledged and Agreed:

 

Acknowledged and Agreed:

DRAX POWER LIMITED

 

RENTECH, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah Keedy

 

By:

/s/ Sean Ebnet

Name:

Deborah Keedy

 

Name:

Sean Ebnet

Title:

Head of Biomass Procurement

    Drax Power Limited

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------

 

ANNEX 1

Price Reductions

 

 

Delivery Year

Shipment

Delivery Schedule

Amount of

Price Reduction

3

 

1

Delivery Year 3 Delivery Schedule to be agreed pursuant to Section 13 and Clause
5 of the Agreement

CAD$818,966

3

 

2

CAD$818,966

3

 

Remaining Shipments

n/a

 

 